DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it refers to purported merits and speculative applications of the invention rather than its structural organization and operation.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 4-7, 11, 12, and 14 are objected to because of the following informalities:  
in line 3 of claim 1, the phrase “one sidewall of the body” should read “one angled sidewall of the body”
in line 4 of claim 1, the phrase “so that is can engage the surface of a door” should read “so that it can engage a surface of a door”
in line 4 of claim 1, the phrase “the other sidewall” should read “the other angled sidewall”
in line 5 of claim 1, the phrase “a door jam” should read “a door jamb”
in line 7 of claim 1, the phrase “the end of the projection” should read “an end of the projection”
in line 9 of claim 1, the phrase “to a door jam” should read “to the door jamb”  
in line 14 of claim 1, the phrase “on a hinge for a door” should read “on the hinge for the door”
in line 2 of claim 4, the phrase “between the ends” should read “between ends”
in lines 1-2 of claim 5, the phrase “has a second position” should read “has a second portion”
in line 3 of claim 6, the phrase “the upper surface of the position” should read “the upper surface of the projection”
in line 2 of claim 7, the phrase “adjacent the side of the flange” should read “adjacent a side of the flange”
in lines 2-3 of claim 7, the phrase “that is spaced apart from the upper surface ends of the ridge extending beyond” should read “that is spaced apart from the upper surface, wherein ends of the ridge extend beyond” or something similar
in line 3 of claim 7, the phrase “beyond the outer periphery of the flange” should either read “beyond an outer periphery of the flange” or “beyond the outer periphery of the passageway”
in lines 1-2 of claim 11, the phrase “along the center line” should read “along a center line”
in lines 2-3 of claim 11, the phrase “wherein the position of the ridge indicates the position” should read “wherein a position of the ridge indicates a position”
in line 2 of claim 12, the phrase “the first and section” should read “the first section”
in lines 2 and 3 of claim 14, each phrase “the tab” should read “the resilient tab”
in line 2 of claim 14, the phrase “from the part” should read “from a part”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases “can be” in line 8 and “can engage” in line 14 render the claim indefinite because it is unclear if the limitations following these phrases are positive limitations of the claim. For the purpose of examination, the examiner interprets these phrases as simply requiring that the extension, the hinge, and the concave surfaces are capable of meeting the respective limitations and not requiring that the limitations are actually met. 
Regarding claim 8, the limitation “an end of the ridge” renders the claim indefinite because it is unclear if the end of the ridge recited in claim 8 is part of the “ends of the ridge” recited in claim 7 or another structure. Clarification is required. For the purpose of examination, the examiner interprets the end of the ridge recited in claim 8 to be one of the ends of the ridge recited in claim 7.
Regarding claim 12, the limitation “the first and section [sic] and the second section” in line 2 lacks proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the limitation as “a first section of the member and a second section of the member.”
Claims 2-7, 9-11, 13, and 14 are rejected due to their dependency on rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Agster et al. (US 7904992), herein referred to as Agster, in view of Dolan (US 5335396).
Regarding claim 1, Agster discloses a door prop device (fig 3) comprising: a body (100) having a triangular shape (see figs 2 & 3 and col 3, lines 50-55), the body having a base (bottommost, horizontal surface of 100 as viewed in fig 3) and angled sidewalls (180 and 190) that extend from the base, one sidewall of the body being disposed so that is can engage the surface of a door and the other sidewall being disposed so that it can engage a door jam (see fig 2); and a projection (110) extending from the angled sidewalls in a direction away from the base (see figs 3 & 4), the end of the projection that is spaced apart from the base having an extension (the rightmost, tallest portion of 110 as viewed in fig 4) that can be positioned over a hinge that can be used to secure the door to a door jam (see fig 2).



Dolan, however, discloses that it is known in the art for a door stop device (fig 2) to include a passageway (“a female threaded bore extending generally perpendicularly through the body portion 11 to bore 12 in which a thumbscrew 28 operates”; see col 3, lines 21-23 and fig 3) extending through a projection (26) of the door stop device and a member (28) rotatably positioned (via threads 29 acting on the “female thread bore”; see fig 3) in the passageway, a first portion (30) of the member extending from the passageway, the first portion having a first and a second concave surface (see fig 1; note that 30 has a plurality of concave surfaces, including a first and a second concave surface), the first and second concave surfaces being disposed so that they can engage a hinge pin on a hinge for a door (please note that this limitation is interpreted as requiring the first and second concave surface as being capable of engaging a hinge pin on a hinge for a door; it is the position of the examiner that the first and second concave surfaces are capable of such a function). The purpose for including the passageway and the member rotatably positioned in the passageway is to provide means for 
Regarding claim 2, Agster (in view of Dolan) discloses the door stop of claim 1 wherein the body has a planar upper surface (portion of 120 covering the body 100; see Agster figs 3 & 4) and the projection has an upper surface (portion of 120 covering the projection 110; see Agster figs 3 & 4), the upper surface being in the same plane as the planar upper surface (see Agster fig 4).
Regarding claim 3, Agster (in view of Dolan) discloses the door stop of claim 2 wherein the passageway is substantially cylindrical and perpendicular to the upper surface (see Agster fig 7 & col 3, lines 21-22 and Dolan fig 3).
Regarding claim 4, Agster (in view of Dolan) discloses the door stop of claim 3 wherein the body has an end wall (250) that extends between the ends of the angled sidewalls that are spaced apart from the base (see Agster fig 6), the end wall disposed for engaging a portion of the hinge (see Agster col 2, line 66 - col 3, line 3).
Allowable Subject Matter
Claims 5-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses door prop devices relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 13, 2021